The opinion of the court was delivered by
Dixon, J.
The act to establish a system of public instruction, {Rev., p. 1070,) requires (section 39, ¶ 11,) that special meetings of the voters of the district should be called by the board of trustees, and (section 86) that notice of such meetings should be given by the district clerk. Only at a meeting of the voters legally convened can authority be given to levy a tax for the erection of a school-house, (section 39, ¶ 3,) and to support such a tax it must appear that the meeting, if special, was duly summoned. State, Lamb, pros., v. Hurff, 9 Vroom 310; State, Slack, pros., v. Palmer, 10 Vroom 250; Bogart v. Trustees, 14 Vroom 358. The state of the case shows that neither of these statutory provisions was complied with in the present instance, and consequently the tax must be set aside.